Appellant brings forward a supplement transcript which contains his exceptions to the court's charge. As pointed out in the original opinion, the statement of facts was filed too late and is not entitled to consideration. Whether the matters complained of constitute reversible error depends upon a consideration of the evidence. Texas Jurisprudence, vol. 4, p. 239.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 548